121 Ga. App. 393 (1970)
174 S.E.2d 194
DANNER
v.
FREEMAN et al. (two cases).
45071, 45072.
Court of Appeals of Georgia.
Submitted February 4, 1970.
Decided March 3, 1970.
Rehearing Denied March 16, 1970.
Walton Hardin, for appellant.
Fulcher, Fulcher, Hagler, Harper & Reed, J. Walker Harper, Ben Ross, Wilbur A. Orr, for appellees.
*395 EVANS, Judge.
1. Where there is conflicting testimony as to the authorization of a third party to drive a motor vehicle, used for the comfort and convenience of a minor child who was riding in the vehicle at the time of the collision and having custody and control thereof, summary judgment should not be granted in favor of the defendant in a suit for damages *394 against said owner. The lower court erred in granting summary judgment. Cohen v. Whiteman, 75 Ga. App. 286 (43 SE2d 184); Myrick v. Sievers, 104 Ga. App. 95 (121 SE2d 185); State Farm Mut. Auto. Ins. Co. v. Williamson, 331 F2d 517; Strickland v. Moore, 113 Ga. App. 209 (147 SE2d 682); Pritchett v. Williams, 115 Ga. App. 8 (153 SE2d 639).
2. Based on the same evidence, the court was not authorized to declare there was no liability on the owner and that the insurer had no obligation under his contract to defend the suit.
Judgment reversed. Hall, P. J., and Deen, J., concur.